    Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 1 of 7 - Page ID#: 263




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    LUCINDA CHRISTIAN,                                )
                                                      )
           Plaintiff,                                 )      Civil Action No. 5: 20-306-DCR
                                                      )
    V.                                                )
                                                      )
    ALTAIRE PHARMACEUTICALS, INC.,                    )      MEMORANDUM OPINION
    et al.,                                           )          AND ORDER
                                                      )
           Defendants.                                )

                                     ***   ***        ***   ***

         Plaintiff Lucinda Christian has moved the Court to reconsider its October 13, 2020,

Memorandum Opinion and Order denying leave to file a Second Amended Complaint and

granting defendants’ motions to dismiss. [Record No. 22] In doing so, she repeatedly attempts

to bend the facts in the record and the Federal Rules of Civil Procedure to fit her interests.

Because neither are so flexible, her motion will be denied. Additionally, Defendants Amazon

Retail, LLC, and Amazon.com Services, LLC’s1 uncontested motion for judgment on the

pleadings [Record No. 24] will be granted.

                                                 I.

         Christian brought this products liability action against Altaire Pharmaceuticals, Inc.

(“Altaire”) and Amazon in state court, alleging that ActivEyes Nighttime Lubricant Eye

Ointment caused her permanent eye injury. Amazon removed the action to this Court and filed

a motion to dismiss. [Record Nos. 1, 5] Christian was then given the opportunity to file her


1
         These defendants will be referred to collectively as “Amazon.”


                                               ‐1-
    Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 2 of 7 - Page ID#: 264




First Amended Complaint. [Record Nos. 12, 13] Altaire and Amazon responded with motions

to dismiss, and Christian then submitted a motion for leave to file a Second Amended

Complaint. [Record Nos. 15, 16, 17]

        The Court denied Christian’s motion for leave to amend, finding that her proposed

complaint could not survive a Rule 12(b)(6) motion to dismiss. [Record No. 20] For the same

reasons, it granted Altaire and Amazon’s motions to dismiss. [Id.] The Memorandum Opinion

and Order left one claim pending: Christian’s strict liability claim against Amazon. Christian

has now filed a motion to reconsider the dismissal of her claims against Altaire and the denial

of leave to amend.2 [Record No. 22]

        Beyond a cursory reference to “F.R.C.P. 59 and/or 60” in her reply brief [Record No.

29, p. 1], Christian has not indicated what standard applies to her motions. Altaire and

Amazon, however, suggest treating her filing as a motion under Rule 59(e) or Rule 60(b) of

the Federal Rules of Civil Procedure. [Record Nos. 27, 28] Because it left “unresolved

pending claims,” the Court’s October 13, 2020, Memorandum Opinion and Order was not a

“final order or judgment.” Simmerman v. Ace Bayou Corp., 304 F.R.D. 516, 518 (E.D. Ky.

2015) (citing Davey v. St. John Health, 297 F. App’x 466, 469 (6th Cir. 2008)). Accordingly,

neither Rule 59(e) nor Rule 60(b) “provides an appropriate means to challenge” the Court’s

determinations. Id.




2
       Christian has styled her motion as a “Renewed Motion to File Second Amended
Complaint.” [Record No. 22] However, it consists of four sentences, which in substance ask
the Court to reconsider its previous ruling. Accordingly, it will be evaluated as a motion for
reconsideration.


                                              ‐2-
 Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 3 of 7 - Page ID#: 265




       Rather, Christian’s motion must be construed as one brought under Rule 54(b), which

gives district courts the “inherent authority . . . to reconsider interlocutory orders and re-open

any part of a case prior to the entry of final judgment.” Id. (citing Rodriguez v. Tenn. Laborers

Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004); Mallory v. Eyrich, 922 F.2d

1273, 1282 (6th Cir. 1991)). Under Rule 54(b), reconsideration is appropriate only if “there is

(1) an intervening change of controlling law; (2) new evidence available; or (3) a need to

correct a clear error or prevent manifest injustice.” Rodriguez, 89 F. App’x at 959.

       Christian’s original motion does not argue that any of the factors supporting

reconsideration apply. Instead, it reiterates facts and arguments from prior filings and devotes

significant space to a Warning Letter from the Federal Drug Administration (“FDA”). [Record

No. 22, pp. 2–4] That letter, dated March 12, 2020, addresses an inspection that took place

from March 25 to April 19, 2019. [Record No. 22-1] In reply, after being confronted with

caselaw regarding motions for reconsideration, Christian notes that these records are “newly

discovered evidence and the substance thereof justifies relief from the dismissal.” [Record

No. 29, p. 2] In support, Christian asserts that the Court “did its own investigation,” [Record

No. 29, p. 2] and “performed a deeper analysis into the public record,” [Record No. 22, p. 2]

which in turn allows her to do the same.

       Christian is mistaken on multiple fronts. First, she overstates the Court’s consideration

of the actual text of the relevant voluntary recall notice. The Court took judicial notice of that

record for one reason: it directly contradicted Christian’s pleadings. Christian’s proposed

Second Amended Complaint includes an inaccurate date and exaggerates the actual content of

the notice. [See Record 1-3, ¶ 6.] That places Christian in a precarious position because, when




                                               ‐3-
 Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 4 of 7 - Page ID#: 266




a party misrepresents relevant facts, the Court need not accept them as true. Morgan v.

Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987). Here, the Court was forced to look

outside Christian’s pleadings to reach a ruling that was fair to all parties. Rather than

“welcome[] that analysis,” [Record No. 22, p. 2], Christian should consider making truthful

representations in the first instance.

       Second, this Court’s reliance on the actual FDA notice does not offer any support for

Christian’s motion for reconsideration.       Christian must show that reconsideration is

appropriate because there is “new evidence available.” Rodriguez, 89 F. App’x at 959.

However, she does not argue that the evidence she cites was unavailable to her prior to the

Court’s ruling. Unfortunately for Christian, the fact that counsel only recently performed

“further analysis” of FDA records [Record No. 29, p. 2], does not mean the March 12, 2020,

warning letter is newly available evidence. This information does not warrant reconsideration

under Rule 54(b).

       Christian’s request for reconsideration of the denial of leave to amend is also without

merit. For the third time, Christian asks the Court to allow her to amend her Complaint for

one reason: her action was originally brought in state court. According to her, she “has not yet

been afforded the opportunity to amend her Complaint,” and her proposed “Second Amended

Complaint would be the first filed in this federal court.” [Record No. 29, p. 3] Therefore, she

argues, the Court must allow her to bring her pleadings into compliance with federal pleading

standards. [Id.]




                                              ‐4-
    Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 5 of 7 - Page ID#: 267




        This is a false statement.3 Christian was given the opportunity to amend her Complaint

after removal. [Record Nos. 12, 13] But when both her amended Complaint and her proposed

Second Amended Complaint failed to comply with federal pleading standards, she was denied

leave to amend and claims were appropriately dismissed. [Record No. 20] Now, rather than

offering reasons for the Court to reconsider its ruling on her motion for leave to amend,

Christian relies exclusively on falsehoods and previously rejected arguments. In addition to

the continued futility of amendment, Christian has shown both “bad faith” and “repeated

failures to cure deficiencies.”    Forman v. Davis, 371 U.S. 178, 182 (1962).          In such

circumstances, justice does not require a grant of leave to amend. See Fed. R. Civ. P. 15(a);

Forman, 371 U.S. at 182.

                                               II.

        Finally, Amazon has filed a motion for judgment on the pleadings as to Christian’s

remaining strict liability claims. [Record No. 24] Amazon argues that the reasoning in the

Court’s October 13, 2020, Memorandum Opinion and Order applies with equal force to the

remaining claim. [Id.] Christian stated in response that she has “no objection” to the motion

and that she “concedes to dismissal under FRCP 41(a)(2).” [Record No. 25]

        Rule 41(a)(2) states that “an action may be dismissed at the plaintiff’s request only by

court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). The Court

will not construe Christian’s concession, and citation to Rule 41—buried in the response brief




3
       The Court declines to determine whether this is the result of an intentional misstatement
or an unintentional oversight, but counsel is reminded of his duty to ensure that “factual
contentions have evidentiary support.” Fed. R. Civ. P. 11(b)(3).


                                              ‐5-
 Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 6 of 7 - Page ID#: 268




to a pending dispositive motion—as a motion for voluntary dismissal. Instead, the Court will

address Amazon’s motion on the merits.

       Christian’s pending strict liability claims against Amazon suffer the same deficiencies

as her dismissed claims against Altaire. Products liability allegations which “simply rely on

their basic injury allegations and argue that the product was somehow defective because it was

‘dangerous’” are insufficient. Vanden Bosch v. Bayer Pharms., Inc., 13 F. Supp. 3d 730, 742

(W.D. Ky. 2014). Because she has done just that, Christian fails to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Accordingly, Amazon is entitled to judgment on the

pleadings.

       Based on the foregoing analysis, it is hereby

       ORDERED as follows:

       1.     Plaintiff Lucinda Christian’s motion for reconsideration and renewed motion for

leave to file a second amended complaint [Record No. 22] are DENIED.

       2.     Defendant Amazon’s motion for judgment on the pleadings [Record No. 24] is

GRANTED.

       3.     Plaintiff Christian’s strict liability claims against Defendant Amazon are

DISMISSED with prejudice.

       4.     This matter is DISMISSED and STRICKEN from the docket.

       5.     The deadlines set forth in the Order for Meeting and Report [Record No. 21] are

VACATED.




                                               ‐6-
Case: 5:20-cv-00306-DCR Doc #: 30 Filed: 11/25/20 Page: 7 of 7 - Page ID#: 269




    Dated: November 25, 2020.




                                     ‐7-
